STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



EQT Production Company                                                             FILED
Defendant Below, Petitioner                                                     June 18, 2020
                                                                              EDYTHE NASH GAISER, CLERK
vs.) No. 19-0370 (Ritchie County 16-C-61)                                     SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

Brian Taschler
Plaintiff Below, Respondent



                               MEMORANDUM DECISION


       Petitioner EQT Production Company (“EQT”), by counsel Timothy Miller and Katrina N.
Bowers, appeals the Circuit Court of Ritchie County’s March 18, 2019, order awarding summary
judgment to respondent. Respondent Brian Taschler, by counsel Cynthia Loomis Hardesty, filed a
response in support of the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        Respondent instituted the underlying civil action to seek clarification of the parties’ rights
under a 1905 lease agreement (“Hall lease”) and to prohibit petitioner from constructing oil and
gas wells upon the surface of respondent’s property. The parties agree that respondent is the owner
of the surface area of the property at issue, 208 acres of farmland in Ritchie County, which
respondent purchased by deed dated October 6, 2014. However, there is a dispute about the nature
of petitioner’s interest, if any, in the right to develop the mineral interests underlying the surface
of respondent’s property.

        In 1985, respondent’s predecessor in title, Hayward Hall, filed a civil action in the Circuit
Court of Ritchie County (Civil Action No. 85-C-129) to challenge the validity of the Hall lease
on which petitioner bases its claim to mineral rights. In that civil action, the circuit court awarded
default judgment to Hayward Hall and found that the Hall lease was “forfeited, terminated,
extinguished and of no force or effect . . .” and, therefore, did not provide petitioner with its
purported mineral rights. Petitioner now argues that the default judgment order entered by in Civil

                                                  1
Action No. 85-C-129 “has no legal force or effect and is not binding upon [petitioner] because the
mineral owner/lessor and lessee were not joined as parties” in that action.

        In 2015, without offering a legal challenge to the default judgment entered in Civil Action
No. 85-C-129 in 1985, petitioner entered into a “ratified lease agreement” with a third party, an
heir of the predecessor in title of the original lessor of respondent’s property, to renew the Hall
lease and provide petitioner with rights to develop the mineral interests in said property. The
ratified lease agreement also included a pooling agreement that was not in the original lease.

         In the fall of 2015, under the provisions of the ratified lease agreement, petitioner advised
respondent that it was planning to use nineteen acres of the surface area of respondent’s property
for the constructing and drilling of horizontal wells, wells that would extend beyond the boundaries
of respondent’s property and into neighboring tracts of land.1 In response, respondent served
petitioner with a notice against entry arguing that petitioner did not have the right to construct
wells on respondent’s land. Nevertheless, petitioner entered onto respondent’s property and staked
its planned areas of surface disturbance.

        In June of 2016, petitioner filed and obtained from the West Virginia Department of
Environmental Protection (“WVDEP”) permits to drill wells on respondent’s property. Petitioner
acknowledges that it never commenced any drilling on respondent’s property and noted that the
drilling permits expired on June 2, 2018. In November of 2016, in an effort to clear title to the
subject property, respondent filed the underlying case seeking declaratory judgment. Respondent
asserted five counts in his underlying complaint, of which only three counts (Counts I, II, and III)
are germane to this action. In Count I, respondent sought a declaration that petitioner “has no right
under the [t]erminated 1905 Hall [l]ease to [p]roduce [m]inerals underlying [respondent’s]
property.” In Count II, respondent sought a declaration that the Hall lease prohibits petitioner from
constructing its “well pad site” in respondent’s hay fields. Respondent asked, in Count III, for a
declaration that using respondent’s surface to drill petitioner’s wells would constitute trespass, as
the well bores drill into and produce “neighboring mineral tracts.”

         The circuit court granted summary judgment to respondent as to Counts I, II, and III by
order entered March 18, 2019. The court specifically determined that it had subject matter
jurisdiction to hear the case and further that any use of the respondent’s surface land by petitioner
to drill well bores into and produce neighboring mineral tracts would constitute trespass.

        The circuit court further found that the terms of the Hall lease would prohibit petitioner
from conducting drilling operations on any hay field or areas used by respondent for farming
purposes. Additionally, because the lease under which petitioner claims “a right to utilize
[respondent’s] surface for drilling wells has already previously and finally been adjudged forfeited,
terminated, abandoned, extinguished, cancelled and of no force or effect,” the court found that
petitioner must prove that “it has a valid right to drill” on respondent’s property. The court


       1
         As to the meadow in which petitioner claimed nineteen acres for construction of its
wellheads, respondent argued that he grows, cuts, and bales hay on this portion of his property in
order to feed his cattle.


                                                  2
reasoned that since thirty-six years have expired since the entry of the default judgment order
terminating petitioner’s rights, that petitioner was estopped, by the doctrine of laches, from
“demanding an investigation as to whether the mineral owners and lessees of the property in 1985
were properly joined as parties in the civil action and file at that time.” It is from the circuit court’s
March 18, 2019, order awarding summary judgment to respondent on Counts I, II, and III of the
declaratory judgment action that petitioner now appeals.

        On appeal, petitioner asserts three assignments of error, each relating, in some respect, to
the propriety of the circuit court’s award of summary judgment to respondent. As to summary
judgment, this Court has long held that “[a] circuit court’s entry of summary judgment is reviewed
de novo.” Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). Further, this Court
has found that “A motion for summary judgment should be granted only when it is clear that there
is no genuine issue of fact to be tried and inquiry concerning the facts is not desirable to clarify
the application of the law.” Syl. Pt. 3, Aetna Casualty & Surety Co. v. Federal Insurance Co. of
New York, 148 W. Va. 160, 133 S.E.2d 770 (1963).

        In its first assignment of error, petitioner contends that the circuit court’s award of summary
judgment to respondent was improper, as the court lacked subject matter jurisdiction. In Snider v.
Snider, 209 W. Va. 771, 777, 551 S.E.2d 693, 699 (2001), we found that “[w]hether a court has
subject matter jurisdiction over an issue is a question of law[.]” Further, we have held that “[w]here
the issue on an appeal from the circuit court is clearly a question of law or involving an
interpretation of a statute, we apply a de novo standard of review.” Syl. Pt. 2, State v. Lewis, 235
W. Va. 694, 776 S.E.2d 591 (2015) (quoting Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va.
138, 459 S.E.2d 415 (1995)).

       Petitioner argues that the circuit court did not have subject matter jurisdiction to rule on
Counts I, II, and III of respondent’s declaratory judgment motion as there was no justiciable
controversy. See Syl. Pt. 2, W. Va. Inv. Bd. v. Variable Annuity Life Ins. Co., 234 W. Va. 469, 766
S.E.2d 416 (2014).2 Since petitioner’s drilling permits for respondent’s property were expired at




        2
            In syllabus point 2 of Variable Annuity Life Ins. Co., this Court found that

                 [i]n deciding whether a justiciable controversy exists sufficient to confer
        jurisdiction for purposes of the Uniform Declaratory Judgment[s] Act, . . . a circuit
        court should consider four factors in ascertaining whether a declaratory judgment
        action should be heard: (1) whether the claim involves uncertain and contingent
        events that may not occur at all; (2) whether the claim is dependent upon the facts;
        (3) whether there is adverseness among the parties; and (4) whether the sought after
        declaration would be of practical assistance in setting the underlying controversy
        to rest.

(Citation omitted).


                                                    3
the time the circuit court issued its ruling in 2019, petitioner argues that the circuit court lacked
jurisdiction.3 We disagree.

        Here, even without any imminent plans to drill wells upon respondent’s property, petitioner
maintains that under the ratified lease agreement, it has the right to construct and drill wells upon
respondent’s property. As such, a justiciable controversy exists to establish subject matter
jurisdiction. Further, we find that jurisdiction is proper in the circuit court pursuant to West
Virginia Code ⸹ 51-2-2(d), which provides, in pertinent part, that circuit courts shall have

       original and general jurisdiction in all cases in equity, including jurisdiction in
       equity to remove any cloud on the title to the real property, or any part of a cloud,
       or any estate, right or interest in the real property, and to determine questions of
       title with respect to real property[.]

        In its second assignment of error, petitioner argues that the circuit court erred in finding in
respondent’s favor because of the existence of the ratified lease agreement, which petitioner
contends addresses the mineral interests in the subject property. Specifically, petitioner argues that
the Hall lease was ratified and revived by petitioner’s execution of the ratified lease agreement.
However, petitioner’s arguments are made without paying deference to the 1985 default judgment
award to respondent’s predecessor in interest, which occurred thirty years prior to the 2015 ratified
lease agreement and served to provide to respondent’s predecessor in title ownership of the surface
and mineral interests of property at issue.

        Similarly, in its final assignment of error, petitioner contends that the circuit court erred in
ruling in respondent’s favor as factual and legal development was necessary to determine
petitioner’s claim that the 1985 default judgment order was not binding on or applicable to
petitioner. Here, the circuit court found and we agree that given the passing of thirty-six years
since entry of the default judgment, petitioner was estopped, pursuant to the doctrine of laches,
from asserting any arguments regarding the impropriety of the default judgment awarded to
respondent’s predecessor in interest terminating any interest petitioner held in the Hall lease. See
Syl., Carter v. Price, 85 W. Va. 744, 102 S.E. 685 (1920). Accordingly, no additional “factual” or
legal development was necessary, summary judgment was proper, and the existence of the ratified
lease agreement was of little consequence.

       For the foregoing reasons, we affirm the Circuit Court of Ritchie County’s March 18, 2019,
order awarding award of summary judgment to respondent on Counts I, II, and III of his underlying
complaint.


                                                                                             Affirmed.




       3
        Petitioner avers that it has “no present plans” to seek new drilling permits for respondent’s
property and has no plans to use the surface of said property to produce minerals.
                                                   4
ISSUED: June 18, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              5